Title: From George Washington to Abraham Skinner, 22 October 1780
From: Washington, George
To: Skinner, Abraham


                  
                     Sir
                     Head Quarters Octr 22d
                     1780.
                  
                  Since my Instructions to you of the 7th Instant, the Enemy have
                     made a proposal for exchanging Major Generals Phillips and Reidesel with their
                     Families. This you will accede to provided Brigadier Generals Thompson and Du
                     Portail, together with Major General Lincoln and his Family can be set in
                     opposition to them.
                  It will be a point of great importance to us, and which I wish
                     you to press, to obtain from the Enemy on account of their debt to us, a
                     sufficient sum of money to pay off the board of our exchanged officers.
                  Major Van Stein is at all events to be exchanged for Major
                     Murray, if the latter cannot be brought in, in the common course of exchange. I
                     am Sir Your most Obedient servt
               